Exhibit 10.31

PACKAGING CORPORATION OF AMERICA
SUPPLEMENTAL EXECUTIVE RETIREMENT PLAN

(As Amended and Restated Effective as of January 1, 2005)


INTRODUCTION

The Packaging Corporation of America Supplemental Executive Retirement Plan (the
“Plan”) was originally established November 1, 2000 by Packaging Corporation of
America (the “Company”).  The Company hereby amends and restates the Plan as set
forth herein effective as of January 1, 2005 (the “Effective Date”).  The terms
of the Plan, as set forth herein, shall not apply to any Participant of the Plan
who terminated employment from the Company prior to the Effective Date.

The Plan is an unfunded plan for the purpose of providing retirement benefits
with respect to certain employees whose qualified plan benefits are limited by
certain provisions in the Internal Revenue Code of 1986, as amended (the
“Code”).  The portion of the Plan that provides for benefits limited by Code
Section 415 is maintained as an “excess benefit plan” as described in Section
3(36) of the Employee Retirement Income Security Act of 1974, as amended
(“ERISA”).  The other benefits provided for under the Plan are only available to
a “select group of management or highly compensated employees” as determined by
the Company, and the portion of the Plan providing such benefits is intended to
satisfy the ERISA exemption requirements for a plan limited to such a group.

The Plan is intended to satisfy the requirements of Section 409A of the Code. 
Except as provided to the contrary in an Appendix to the Plan, the Company has
determined that it does not wish to distinguish the treatment of benefits
accrued and vested by December 31, 2004 from that of benefits accrued or vested
after that date.  Accordingly, the Company intends that this amendment and
restatement of the Plan constitute a material modification of the Plan as in
effect on October 3, 2004 and that all benefits under the Plan be administered
on a unitary basis subject to Section 409A of the Code, except as provided in an
Appendix to the Plan.


ARTICLE I
DEFINITIONS

In the case of any real or claimed ambiguity, the Administrator shall determine
the meaning and application of each term used herein in its sole discretion. 
Feminine or neuter pronouns shall be substituted for those of the masculine
form, and the plural shall be substituted for the singular, in any place or
places herein where the context may require such substitution or substitutions.


SUBJECT TO THE PRECEDING PARAGRAPH, FOR PURPOSES OF THE PLAN, THE FOLLOWING
TERMS SHALL HAVE THE FOLLOWING MEANINGS.


1.1           “ADMINISTRATOR” SHALL MEAN THE PERSON, PERSONS, OR ENTITY
DESIGNATED AS THE ADMINISTRATOR OF THE PLAN IN SECTION 3.1.


 


--------------------------------------------------------------------------------



 


1.2           “AFFILIATE” MEANS ANY PARENT, SUBSIDIARY OR OTHER ENTITY THAT IS
DIRECTLY OR INDIRECTLY CONTROLLED BY, OR CONTROLS, THE COMPANY, AND ANY ENTITY
THAT IS DIRECTLY OR INDIRECTLY CONTROLLED BY THE COMPANY’S PARENT.


1.3           “BOARD” SHALL MEAN THE COMPANY’S BOARD OF DIRECTORS.


1.4           “CODE” SHALL MEAN THE INTERNAL REVENUE CODE OF 1986, AS AMENDED
FROM TIME TO TIME.


1.5           “COMPANY” SHALL MEAN PACKAGING CORPORATION OF AMERICA, A DELAWARE
CORPORATION, AND, WHERE APPLICABLE, ANY OF ITS AFFILIATES THAT ADOPT THE PLAN OR
HAVE EMPLOYEES OR FORMER EMPLOYEES WHO ARE PARTICIPANTS UNDER THE PLAN.


1.6           “COMPENSATION” SHALL HAVE THE SAME MEANING AS “COVERED
COMPENSATION” UNDER THE PCA PENSION PLAN; PROVIDED, HOWEVER, COMPENSATION SHALL
BE DETERMINED WITHOUT REGARD TO ANY LIMITS UNDER SECTIONS 401 OR 415 OR ANY
OTHER APPLICABLE SECTION OF THE CODE AND SHALL INCLUDE ANNUAL BONUSES IN THE
YEAR PAID (OR THE YEAR IN WHICH SUCH BONUS WOULD HAVE BEEN PAID BUT FOR A
DEFERRAL ELECTION) PURSUANT TO THE PCA EXECUTIVE INCENTIVE COMPENSATION PLAN, OR
ITS SUCCESSOR, FOR SUCH YEAR.  THE ADMINISTRATOR MAY FOR PURPOSES OF THE PLAN
REDUCE A BONUS PRO-RATA, AS NECESSARY, TO REFLECT THE ACTUAL NUMBER OF MONTHS
WORKED DURING THE CALENDAR YEAR IN WHICH THE EMPLOYMENT TERMINATION DATE OCCURS.


1.7           “EMPLOYMENT TERMINATION DATE” SHALL MEAN, WITH RESPECT TO ANY
PARTICIPANT, THE DATE ON WHICH SUCH PARTICIPANT’S EMPLOYMENT WITH THE COMPANY IS
TERMINATED FOR ANY REASON.


1.8           “MONTHLY CAREER AVERAGE COMPENSATION” SHALL HAVE THE SAME MEANING
AS “AVERAGE MONTHLY COVERED COMPENSATION” UNDER THE PCA PENSION PLAN PAID BY THE
COMPANY TO THE PARTICIPANT SINCE JANUARY 1, 2000.


1.9           “PACTIV PENSION PLAN BENEFIT” SHALL MEAN THE SINGLE LIFE ANNUITY
AT AGE 65 OF THE PARTICIPANT’S BENEFIT, IF ANY, ACCRUED UNDER THE PACTIV
RETIREMENT PLAN AS OF APRIL 30, 2004.


1.10         “PACTIV SERP BENEFIT” SHALL MEAN THE SINGLE LIFE ANNUITY AT AGE 65
OF THE PARTICIPANT’S BENEFIT, IF ANY, ACCRUED UNDER THE PACTIV CORPORATION
SUPPLEMENTAL EXECUTIVE RETIREMENT PLAN AS OF APRIL 30, 2004.


1.11         “PARTICIPANT” SHALL MEAN AN EMPLOYEE OF THE COMPANY OR AN AFFILIATE
WHO HAS BEEN DESIGNATED TO PARTICIPATE IN THE PLAN BY THE BOARD AS OF THE
EFFECTIVE DATE, OR THEREAFTER BY THE CHIEF EXECUTIVE OFFICER OF THE COMPANY.  A
PARTICIPANT SHALL RETAIN SUCH STATUS FOR PURPOSES OF THE PLAN UNTIL HIS OR HER
RETIREMENT BENEFIT HAS BEEN DISTRIBUTED IN FULL.


1.12         “PARTICIPATION SERVICE” SHALL HAVE THE SAME MEANING AS “YEARS OF
PARTICIPATION” DETERMINED UNDER THE PCA PENSION PLAN.


1.13         “PCA PENSION PLAN” SHALL MEAN THE PCA PENSION PLAN FOR ELIGIBLE
GRANDFATHERED SALARIED EMPLOYEES, AS MAY BE AMENDED FROM TIME TO TIME.

2


--------------------------------------------------------------------------------



1.14         “PCA PENSION PLAN BENEFIT” SHALL MEAN THE SINGLE LIFE ANNUITY AT
AGE 65, IF ANY, ACCRUED UNDER THE PCA PENSION PLAN.


1.15         “PLAN” SHALL MEAN THE PACKAGING CORPORATION OF AMERICA SUPPLEMENTAL
EXECUTIVE RETIREMENT PLAN, AS MAY BE AMENDED FROM TIME TO TIME.


1.16         “RETIREMENT BENEFIT” SHALL MEAN THE MONTHLY BENEFIT PAYABLE UNDER
SECTION 2.1 AND ANY APPENDIX TO THE PLAN.


1.17         “SECTION 409A” SHALL MEAN SECTION 409A OF THE CODE AND ANY
APPLICABLE REGULATIONS, AUTHORITY, OR OTHER GUIDANCE ISSUED THEREUNDER FROM TIME
TO TIME.


1.18         “SERVICE RATIO” SHALL MEAN THE QUOTIENT OF THE PARTICIPANT’S
PARTICIPATION SERVICE DIVIDED BY 35.


1.19         “SPECIFIED EMPLOYEE” MEANS A PARTICIPANT WHO, AT THE TIME
DISTRIBUTION WOULD OTHERWISE COMMENCE, IS A “SPECIFIED EMPLOYEE” AS DEFINED IN
CODE SECTION 409A(A)(2)(B)(I).  SPECIFIED EMPLOYEES WILL BE IDENTIFIED AS OF THE
12-MONTH PERIOD ENDING ON EACH SEPTEMBER 30, AND WILL BE CONSIDERED SPECIFIED
EMPLOYEES FOR THE 12-MONTH PERIOD BEGINNING ON NEXT FOLLOWING JANUARY 1.


1.20         “SURVIVING SPOUSE” SHALL MEAN AN INDIVIDUAL OF THE OPPOSITE SEX WHO
IS LEGALLY MARRIED TO A PARTICIPANT AT THE TIME OF THE PARTICIPANT’S DEATH AND
WHO SURVIVES THE PARTICIPANT FOR AT LEAST 30 DAYS FOLLOWING THE PARTICIPANT’S
DEATH.


ARTICLE II
BENEFITS


2.1           AMOUNT OF RETIREMENT BENEFIT.  UNLESS PROVIDED OTHERWISE IN AN
APPENDIX TO THE PLAN, THE PARTICIPANT’S RETIREMENT BENEFIT UNDER THIS PLAN SHALL
BE EQUAL TO (I) MINUS (II), WHERE: (I) EQUALS THE PRODUCT OF THE PARTICIPANT’S
MONTHLY CAREER AVERAGE COMPENSATION, MULTIPLIED BY THE PARTICIPANT’S SERVICE
RATIO, MULTIPLIED BY 0.55; AND (II) EQUALS THE SUM OF THE PARTICIPANT’S PACTIV
PENSION PLAN BENEFIT PLUS THE PARTICIPANT’S PACTIV SERP BENEFIT, PLUS THE
PARTICIPANT’S PCA PENSION PLAN BENEFIT.  IF THE NET RETIREMENT BENEFIT PAYABLE
UNDER THIS SECTION 2.1 EQUALS OR IS BELOW ZERO, NO BENEFIT SHALL BE PAYABLE
UNDER THE PLAN.


2.2           VESTING OF RETIREMENT BENEFIT.  THE PARTICIPANT’S RETIREMENT
BENEFIT SHALL BE IMMEDIATELY VESTED.


2.3           COMMENCEMENT OF RETIREMENT BENEFIT DISTRIBUTION.  DISTRIBUTION OF
A PARTICIPANT’S RETIREMENT BENEFIT SHALL COMMENCE UPON THE LATER OF THE
PARTICIPANT’S EMPLOYMENT TERMINATION DATE OR THE ELECTED DISTRIBUTION DATE.  IF
THE PARTICIPANT’S DISTRIBUTION COMMENCES PRIOR TO AGE 62, THE AMOUNT OF THE
RETIREMENT BENEFIT DISTRIBUTIONS SHALL BE REDUCED CONSISTENT WITH THE PROVISIONS
SET FORTH IN THE PCA PENSION PLAN.

3


--------------------------------------------------------------------------------



2.4           DISTRIBUTION RESTRICTIONS.  NO DISTRIBUTION MAY BE MADE PURSUANT
TO THE PLAN IF THE ADMINISTRATOR REASONABLY DETERMINES THAT SUCH DISTRIBUTION
WOULD VIOLATE FEDERAL SECURITIES LAWS OR OTHER APPLICABLE LAW, OR VIOLATE A LOAN
COVENANT OR SIMILAR CONTRACTUAL REQUIREMENT OF THE COMPANY CAUSING MATERIAL HARM
TO THE COMPANY.  IN ANY SUCH CASE, DISTRIBUTION SHALL BE MADE AT THE EARLIEST
DATE AT WHICH THE ADMINISTRATOR DETERMINES SUCH DISTRIBUTION WOULD NOT CAUSE
SUCH A VIOLATION.  IN ADDITION, A DISTRIBUTION MAY NOT BE MADE TO A SPECIFIED
EMPLOYEE UNTIL AT LEAST 6 MONTHS FOLLOWING HIS OR HER EMPLOYMENT TERMINATION
DATE OR SUCH OTHER DATE PERMISSIBLE UNDER SECTION 409A.  ANY MONTHLY
DISTRIBUTIONS THAT CANNOT BE MADE DURING SUCH TIME SHALL BE ACCUMULATED AND
DISTRIBUTED AT THE EARLIEST DATE PERMISSIBLE UNDER SECTION 409A.


2.5           FORM OF DISTRIBUTION.  DISTRIBUTIONS SHALL BE MADE IN THE FORM OF
AN ANNUITY, AS ELECTED BY THE PARTICIPANT IN THE PCA PENSION PLAN FROM AMONG THE
ACTUARIALLY EQUIVALENT ANNUITY OPTIONS THEREUNDER.  IN THE ABSENCE OF A VALID
ELECTION, DISTRIBUTION SHALL BE MADE IN THE FORM OF A SINGLE LIFE ANNUITY OR,
FOR MARRIED PARTICIPANTS, A 50% JOINT AND SURVIVOR ANNUITY.  NOTWITHSTANDING ANY
PROVISION TO THE CONTRARY, IF THE PARTICIPANT’S MONTHLY RETIREMENT BENEFIT IS
ONE THOUSAND DOLLARS ($1,000) OR LESS AT THE TIME DISTRIBUTIONS ARE TO COMMENCE,
SUCH BENEFIT SHALL BE PAID IN THE FORM OF A LUMP SUM.  THE ADMINISTRATOR MAY, IN
ITS DISCRETION, IMPOSE RULES OR LIMITATIONS WITH RESPECT TO ELECTIONS MADE UNDER
THIS SECTION 2.5, AS PERMITTED UNDER SECTION 409A.


2.6           DEATH BENEFIT.  UNLESS PROVIDED OTHERWISE IN AN APPENDIX TO THE
PLAN, IF A PARTICIPANT DIES BEFORE THE FULL AMOUNT OF HIS RETIREMENT BENEFIT IS
PAID, THE ACTUARIAL EQUIVALENT OF ANY REMAINING RETIREMENT BENEFIT PAYABLE TO
HIS SURVIVING SPOUSE SHALL BE PAID TO THE SURVIVING SPOUSE IN A LUMP SUM AS SOON
AS PRACTICABLE AFTER THE PARTICIPANT’S DEATH.  IF THE PARTICIPANT HAS NO
SURVIVING SPOUSE, NO FURTHER BENEFITS WILL BE PAID FROM THE PLAN.


2.7           ACTUARIAL EQUIVALENCIES.  THE ADMINISTRATOR SHALL USE THE
ACTUARIAL FACTORS SET FORTH IN THE PCA PENSION PLAN TO DETERMINE THE
PARTICIPANT’S RETIREMENT BENEFIT UNDER THE PLAN; PROVIDED, HOWEVER, THAT FOR
PURPOSES OF ANY LUMP SUM PAYMENT THAT MAY BE PAYABLE UNDER THE PLAN, THE
INTEREST RATE USED SHALL BE THE ANNUAL RATE OF INTEREST ON 30-YEAR TREASURY
SECURITIES AS SPECIFIED BY THE IRS FOR THE SECOND CALENDAR MONTH PRECEDING THE
FIRST DAY OF THE CALENDAR YEAR DURING WHICH THE ANNUITY STARTING DATE OCCURS,
AND THE APPLICABLE MORTALITY TABLE DESCRIBED IN REV. RUL. 95-6, 1995-1 C.B.
(PAGE 80), OR IN SUCH OTHER FORMAL GUIDANCE AS MAY BE ISSUED FROM TIME TO TIME
BY THE IRS.


2.8           WITHHOLDING.  THE ADMINISTRATOR WILL HAVE THE POWER AND THE RIGHT
TO DEDUCT OR WITHHOLD, OR REQUIRE A PARTICIPANT TO REMIT TO THE COMPANY, AN
AMOUNT SUFFICIENT TO SATISFY FEDERAL, STATE, AND LOCAL TAXES, DOMESTIC OR
FOREIGN, REQUIRED BY LAW OR REGULATION TO BE WITHHELD WITH RESPECT TO ANY
TAXABLE EVENT ARISING UNDER THIS PLAN.     

4


--------------------------------------------------------------------------------



ARTICLE III
ADMINISTRATION


3.1           ADMINISTRATOR.  THE ADMINISTRATOR OF THIS PLAN SHALL BE THE
BENEFITS ADMINISTRATION COMMITTEE, AS APPOINTED BY THE COMPANY’S BOARD; PROVIDED
THAT, AS PERMITTED BY LAW, THE ADMINISTRATOR MAY DELEGATE SOME OR ALL OF ITS
AUTHORITY UNDER THE PLAN.


3.2           DUTIES OF THE ADMINISTRATOR.  THE ADMINISTRATOR SHALL ADMINISTER
THE PLAN IN ACCORDANCE WITH ITS TERMS AND PURPOSES AND SHALL HAVE THE AUTHORITY,
WHICH MAY BE EXERCISED IN ITS DISCRETION, TO INTERPRET THE PLAN, TO MAKE ANY
NECESSARY RULES AND REGULATIONS, AND TO DETERMINE BENEFITS UNDER THE PLAN.  THE
ADMINISTRATOR SHALL ALSO BE RESPONSIBLE FOR COMPLYING WITH STATUTORY REPORTING
AND DISCLOSURE REQUIREMENTS.  THE ADMINISTRATOR SHALL NOT BE SUBJECT TO
LIABILITY WITH RESPECT TO THE ADMINISTRATION OF THE PLAN.  ANY DETERMINATION
MADE BY THE ADMINISTRATOR IN GOOD FAITH SHALL BE BINDING UPON THE PARTICIPANT,
HIS SURVIVING SPOUSE, AND THE COMPANY.


3.3           CLAIMS PROCEDURES/DECISION OF ADMINISTRATOR.  IN GENERAL,
DISTRIBUTIONS UNDER THIS PLAN ARE AUTOMATIC AND NO CLAIM FOR BENEFITS NEED BE
FILED.  HOWEVER, A PARTICIPANT (OR THE PARTICIPANT’S SURVIVING SPOUSE) MAY
SUBMIT A CLAIM FOR BENEFITS UNDER THIS PLAN IN WRITING TO THE ADMINISTRATOR. 
THE FOLLOWING PROCEDURE SHALL APPLY IN SUCH CASE:


IF SUCH CLAIM FOR BENEFITS IS WHOLLY OR PARTIALLY DENIED, THE ADMINISTRATOR
SHALL NOTIFY THE CLAIMANT OF THE DENIAL OF THE CLAIM WITHIN A REASONABLE PERIOD
OF TIME, BUT NO LATER THAN 90 DAYS AFTER RECEIPT OF THE WRITTEN CLAIM, UNLESS
SPECIAL CIRCUMSTANCES REQUIRE AN EXTENSION OF TIME FOR PROCESSING THE CLAIM.  IN
SUCH EVENT, WRITTEN NOTICE OF THE EXTENSION SHALL BE FURNISHED TO THE CLAIMANT
PRIOR TO THE END OF THE 90-DAY PERIOD AND SHALL INDICATE THE SPECIAL
CIRCUMSTANCES REQUIRING THE EXTENSION AND THE DATE BY WHICH A FINAL DECISION IS
EXPECTED.  IN NO EVENT SHALL THE EXTENSION PERIOD EXCEED 90 DAYS FROM THE END OF
THE INITIAL 90 DAY PERIOD.  THE NOTICE OF DENIAL: (I) SHALL BE IN WRITING; (II)
SHALL BE WRITTEN IN A MANNER CALCULATED TO BE UNDERSTOOD BY THE CLAIMANT; AND
(III) SHALL CONTAIN (A) THE SPECIFIC REASON OR REASONS FOR DENIAL OF THE CLAIM;
(B) A SPECIFIC REFERENCE TO THE PERTINENT PLAN PROVISIONS UPON WHICH THE DENIAL
IS BASED; (C) A DESCRIPTION OF ANY ADDITIONAL MATERIAL OR INFORMATION NECESSARY
FOR THE CLAIMANT TO PERFECT THE CLAIM; AND (D) AN EXPLANATION OF THE PLAN’S
CLAIMS REVIEW PROCEDURE.


WITHIN 60 DAYS OF THE RECEIPT BY THE CLAIMANT OF THE WRITTEN NOTICE OF DENIAL OF
THE CLAIM, OR IF THE CLAIM HAS NOT BEEN GRANTED WITHIN THE APPLICABLE TIME
PERIOD, THE CLAIMANT MAY FILE A WRITTEN REQUEST WITH THE ADMINISTRATOR THAT IT
CONDUCT A FULL AND FAIR REVIEW OF THE DENIAL OF THE CLAIMANT’S CLAIM FOR
BENEFITS.  IN CONNECTION WITH THE CLAIMANT’S APPEAL OF THE DENIAL OF HIS OR HER
BENEFIT, THE CLAIMANT MAY REVIEW PERTINENT DOCUMENTS AND MAY SUBMIT ISSUES AND
COMMENTS IN WRITING.

5


--------------------------------------------------------------------------------



THE ADMINISTRATOR SHALL DELIVER TO THE CLAIMANT A WRITTEN DECISION ON THE CLAIM
PROMPTLY, BUT NOT LATER THAN 60 DAYS AFTER THE RECEIPT OF THE CLAIMANT’S REQUEST
FOR REVIEW, EXCEPT THAT IF THERE ARE SPECIAL CIRCUMSTANCES WHICH REQUIRE AN
EXTENSION OF TIME FOR PROCESSING, THE 60-DAY PERIOD SHALL BE EXTENDED TO A
MAXIMUM OF 120 DAYS, IN WHICH CASE WRITTEN NOTICE OF THE EXTENSION SHALL BE
FURNISHED TO THE CLAIMANT PRIOR TO THE END OF THE 60-DAY PERIOD.  THE
ADMINISTRATOR’S DECISION SHALL: (I) BE WRITTEN IN A MANNER CALCULATED TO BE
UNDERSTOOD BY THE CLAIMANT; (II) INCLUDE SPECIFIC REASONS FOR THE DECISION; AND
(III) CONTAIN SPECIFIC REFERENCES TO THE PERTINENT PLAN PROVISIONS UPON WHICH
THE DECISION IS BASED.  IF A WRITTEN DECISION ON REVIEW IS NOT FURNISHED TO THE
CLAIMANT WITHIN THE APPLICABLE TIME PERIOD, THE CLAIM SHALL BE DEEMED DENIED ON
REVIEW.


3.4           INDEMNIFICATION.  THE COMPANY SHALL INDEMNIFY AND HOLD HARMLESS
THE ADMINISTRATOR AND EACH MEMBER OF THE ADMINISTRATOR, OR ANY EMPLOYEE OF THE
COMPANY, OR ANY INDIVIDUAL ACTING AS AN EMPLOYEE OR AGENT OF EITHER OF THEM (TO
THE EXTENT NOT INDEMNIFIED OR SAVED HARMLESS UNDER ANY LIABILITY INSURANCE OR
ANY OTHER INDEMNIFICATION ARRANGEMENT) FROM ANY AND ALL CLAIMS, LOSSES,
LIABILITIES, COSTS AND EXPENSES (INCLUDING ATTORNEYS’ FEES) ARISING OUT OF ANY
ACTUAL OR ALLEGED ACT OR FAILURE TO ACT MADE IN GOOD FAITH PURSUANT TO THE
PROVISIONS OF THE PLAN, INCLUDING EXPENSES REASONABLY INCURRED IN THE DEFENSE OF
ANY CLAIM RELATING THERETO WITH RESPECT TO THE ADMINISTRATION OF THE PLAN,
EXCEPT THAT NO INDEMNIFICATION OR DEFENSE SHALL BE PROVIDED TO ANY PERSON WITH
RESPECT TO ANY CONDUCT THAT HAS BEEN JUDICIALLY DETERMINED, OR AGREED BY THE
PARTIES, TO HAVE CONSTITUTED WILLFUL MISCONDUCT ON THE PART OF SUCH PERSON, OR
TO HAVE RESULTED IN HIS OR HER RECEIPT OF PERSONAL PROFIT OR ADVANTAGE TO WHICH
HE OR SHE IS NOT ENTITLED.  THE RIGHTS OF INDEMNIFICATION PROVIDED HEREUNDER
SHALL BE IN ADDITION TO ANY RIGHT TO WHICH ANY PERSON CONCERNED MAY OTHERWISE BE
ENTITLED BY CONTRACT OR AS A MATTER OF LAW, AND SHALL INURE TO THE BENEFIT OF
THE HEIRS, EXECUTORS, AND ADMINISTRATORS OF ANY SUCH PERSON.


3.5           EXPENSES.  THE COMPANY SHALL PAY ALL EXPENSES OF PLAN.


ARTICLE IV
AMENDMENT AND TERMINATION


4.1           AMENDMENT AND TERMINATION OF THE PLAN.  ALTHOUGH THE COMPANY
INTENDS TO MAINTAIN THE PLAN INDEFINITELY, THE COMPANY RESERVES THE RIGHT TO
AMEND OR TERMINATE THE PLAN, IN WHOLE OR IN PART, AT ANY TIME FOR WHATEVER
PURPOSES IT MAY DEEM APPROPRIATE.  NOTWITHSTANDING THE FOREGOING, NO
MODIFICATION OF THE PLAN WILL, WITHOUT THE PRIOR WRITTEN CONSENT OF THE
PARTICIPANT, ALTER OR IMPAIR ANY RIGHTS OR OBLIGATIONS UNDER THE PLAN, EXCEPT TO
THE EXTENT THE COMPANY DETERMINES SUCH AMENDMENT IS NECESSARY FOR THE PLAN TO
REMAIN COMPLIANT WITH CODE SECTION 409A.

In addition, the Board’s discretion to terminate the Plan is subject to the
following:

(a)                                the Plan may be terminated within the 30 days
preceding, or 12 months following, a “Change in Control” (as defined in Code
Section 409A) provided that the full actuarial present value of the Retirement
Benefit shall be distributed in full within 12 months after termination;

(b)                               the Plan may be terminated in the Company’s
discretion at any time provided that (1) all deferred compensation arrangements
of similar type maintained by the

6


--------------------------------------------------------------------------------


Company are terminated, (2) the actuarial present value of the Retirement
Benefit shall be distributed in full at least 12 months and no more than 24
months after the termination, and (3) the Company does not adopt a new deferred
compensation arrangement of similar type for a period of five years following
the termination of the Plan; and

(c)                                the Plan may be terminated within 12 months
of a corporate dissolution taxed under Section 331 of the Code or with the
approval of a bankruptcy court pursuant to 11 U.S.C. 503(b)(1)(A) provided that,
subject to the Company’s ability to pay benefits, the actuarial present value of
the Retirement Benefit is distributed in full by the latest of the (1) the end
of the calendar year of the termination, (2) the calendar year in which such
Retirement Benefit is fully vested, or (3) the first calendar year in which such
payment is administratively practicable.


4.2           CONTRACTUAL OBLIGATION.  THE COMPANY’S OBLIGATION TO MAKE BENEFIT
PAYMENTS WITH RESPECT TO RETIREMENT BENEFITS ACCRUED UNDER THE TERMS OF THIS
PLAN IS AN IRREVOCABLE CONTRACTUAL OBLIGATION, WITH RESPECT TO BENEFITS ACCRUED
UNTIL THAT TIME.


ARTICLE V
SOURCE OF BENEFITS


NO PARTICIPANT HEREUNDER SHALL HAVE A SECURITY INTEREST IN ASSETS OF THE COMPANY
USED TO PAY BENEFITS.  NO BENEFITS UNDER THIS PLAN SHALL BE SUBJECT IN ANY
MANNER TO ANTICIPATION, ALIENATION, SALE, TRANSFER, ASSIGNMENT, PLEDGE,
ENCUMBRANCE OR CHARGE, BY EITHER A PARTICIPANT OR HIS SURVIVING SPOUSE, AND ANY
ATTEMPT TO ANTICIPATE, ALIENATE, SELL, TRANSFER, ASSIGN, PLEDGE, ENCUMBER OR
CHARGE THE SAME SHALL BE VOID.


ARTICLE VI
MISCELLANEOUS PROVISIONS


6.1           NO GUARANTEE OF EMPLOYMENT.  NOTHING CONTAINED HEREIN SHALL BE
CONSTRUED AS A CONTRACT OF EMPLOYMENT OR DEEMED TO GIVE ANY PARTICIPANT THE
RIGHT TO BE RETAINED IN THE EMPLOY OF THE COMPANY.


6.2           GOVERNING LAW.  THE PROVISIONS OF THIS PLAN SHALL BE CONSTRUED
ACCORDING TO THE LAWS OF THE STATE OF ILLINOIS TO THE EXTENT SUCH LAWS ARE NOT
PREEMPTED BY ERISA.  IN ANY QUESTION OF INTERPRETATION OR OTHER MATTER OF DOUBT,
THE COMPANY AND THE ADMINISTRATOR MAY RELY UPON THE OPINION OF LEGAL COUNSEL.


6.3           RELIANCE ON DOCUMENTS, INSTRUMENTS, ETC.  THE ADMINISTRATOR MAY
RELY ON ANY CERTIFICATE, STATEMENT OR OTHER REPRESENTATION MADE ON BEHALF OF THE
COMPANY, A PARTICIPANT OR A SURVIVING SPOUSE, WHICH IT IN GOOD FAITH BELIEVES TO
BE GENUINE, AND ON ANY CERTIFICATE, STATEMENT, REPORT OR OTHER REPRESENTATION
MADE TO IT BY ANY AGENT OR ANY ATTORNEY, ACCOUNTANT OR OTHER EXPERT RETAINED BY
IT OR THE COMPANY IN CONNECTION WITH THE OPERATION AND ADMINISTRATION OF THE
PLAN.

7


--------------------------------------------------------------------------------



6.4           INFORMATION REQUESTS.  EACH PARTICIPANT, SURVIVING SPOUSE AND
COMPANY SHALL FURNISH TO THE ADMINISTRATOR SUCH DOCUMENTS, EVIDENCE, DATA, AND
OTHER INFORMATION, AS THE ADMINISTRATOR CONSIDERS NECESSARY OR DESIRABLE FOR
ADMINISTERING THE PLAN.  RETIREMENT BENEFITS UNDER THE PLAN ARE CONDITIONED ON
AN PARTICIPANT’S PROMPTLY FURNISHING FULL, TRUE AND COMPLETE DOCUMENTS,
EVIDENCE, DATA, AND OTHER INFORMATION REQUESTED BY THE ADMINISTRATOR OR COMPANY
IN CONNECTION WITH THE PLAN’S ADMINISTRATION.


6.5           MISTAKE OF FACT.  ANY MISTAKE OF FACT OR MISSTATEMENT OF FACT
SHALL BE CORRECTED WHEN IT BECOMES KNOWN AND PROPER ADJUSTMENT MADE BY REASON
THEREOF.  WITHOUT LIMITING THE PRIOR SENTENCE, THE ADMINISTRATOR IS EXPRESSLY
AUTHORIZED TO TAKE REASONABLE STEPS TO RECOVER MISTAKEN OVERPAYMENTS FROM THE
PLAN.


6.6           SEVERABILITY.  IF ANY PROVISION OF THE PLAN IS HELD INVALID OR
UNENFORCEABLE, ITS INVALIDITY OR UNENFORCEABILITY WILL NOT AFFECT ANY OTHER
PROVISIONS OF THE PLAN AND WILL BE CONSTRUED AND ENFORCED AS IF SUCH PROVISION
HAD NOT BEEN INCLUDED HEREIN.


6.7           PLAN BIFURCATION.  IF, AT ANY TIME, IT IS DETERMINED BY A COURT OF
LAW OR GOVERNMENT AGENCY THAT THE PLAN IS NOT A PLAN THAT IS MAINTAINED
PRIMARILY FOR THE PURPOSE OF PROVIDING DEFERRED COMPENSATION FOR A SELECT GROUP
OF MANAGEMENT OR HIGHLY COMPENSATED EMPLOYEES WITHIN THE MEANING OF SECTIONS
201(2), 301(A)(3) AND 401(A)(1) OF TITLE I OF ERISA DUE TO THE PARTICIPATION OF
ONE OR MORE PARTICIPANTS, THE PLAN SHALL BE BIFURCATED INTO TWO SEPARATE AND
DISTINCT PLANS:  ONE MAINTAINED FOR THE BENEFIT OF PARTICIPANTS WHO ARE A SELECT
GROUP OF MANAGEMENT OR HIGHLY COMPENSATED EMPLOYEES; THE OTHER MAINTAINED FOR
THE BENEFIT OF THE REMAINING PARTICIPANTS.


6.8           NON-TRANSFERABILITY OF BENEFITS.  TO THE MAXIMUM EXTENT PERMITTED
BY LAW, NO BENEFIT UNDER THE PLAN SHALL BE ASSIGNABLE OR SUBJECT IN ANY MANNER
TO ALIENATION, SALE, TRANSFER, CLAIMS OR CREDITORS, PLEDGE, ATTACHMENT OR
ENCUMBRANCES OF ANY KIND.


6.9           SECTION 409A COMPLIANCE.  NOTWITHSTANDING ANY PROVISION OF THE
PLAN TO THE CONTRARY, THE PLAN IS INTENDED TO COMPLY WITH SECTION 409A AND SHALL
AT ALL TIMES BE INTERPRETED AND ADMINISTERED IN ACCORDANCE WITH SUCH INTENT.  TO
THE EXTENT ANY PROVISION OF THE PLAN VIOLATES SECTION 409A, SUCH PROVISION SHALL
BE AUTOMATICALLY REFORMED, IF POSSIBLE TO COMPLY WITH SECTION 409A OF STRICKEN
FROM THE PLAN.

IN WITNESS WHEREOF, and as conclusive evidence of the adoption of the foregoing,
Packaging Corporation of America has caused these presents to be duly authorized
in its name and behalf by its proper officers thereunto as of December 15, 2006.

 

By:

/s/ STEPHEN T. CALHOUN

 

 

Stephen T. Calhoun

 

 

 

 

Its:

Vice President - Human Resources

 

 

 

 

8


--------------------------------------------------------------------------------


Appendix A

Special Benefit for Paul T. Stecko

This Special Appendix sets forth certain special provisions of the Plan with
respect to the benefits of Paul T. Stecko (“Stecko”).

1.  Defined Terms.  Unless otherwise noted, capitalized terms used in this
Appendix A shall have the same meanings ascribed to them in the Plan.

2.  Retirement Benefit.  Notwithstanding any provision of the Plan to the
contrary, Stecko’s Retirement Benefit under Section 2.1 shall be equal to the
product of Stecko’s final average compensation, multiplied by his years of
service, multiplied by (.0167).  For purposes of this Appendix A:  (i) “final
average compensation” shall mean Stecko’s average base salary plus average bonus
in the three of his final five years of service during which his base salary and
bonus, determined independently, were highest; and (ii) “years of service” shall
equal five (5) plus the elapsed time from April 12, 1999 until Mr. Stecko’s
termination of service.  Mr. Stecko’s Retirement Benefit shall not be reduced by
his PCA Pension Plan Benefit, Pactiv Pension Plan Benefit or Pactiv SERP
Benefit, and shall be nonforfeitable without regard to his reason for
terminating Service.  If distribution of Stecko’s Retirement Benefit commences
prior to age 62, a 4% per year reduction will apply.

3.  Death Benefit.  Notwithstanding any provision of the Plan to the contrary,
upon Mr. Stecko’s death, his entire Retirement Benefit (including the
Grandfathered Benefit) shall be payable in a lump sum to (a) his Surviving
Spouse, (b) if there is no Surviving Spouse, then to his living children in
equal portions, or (c) if none of Mr. Stecko’s children survives him, then to
his estate.

4.  Grandfathered Benefit.  Notwithstanding any provision of the Plan to the
contrary, Stecko’s retirement benefit under the Plan determined as of December
31, 2004 is intended to be grandfathered and exempt from Section 409A, and shall
remain subject to the election, distribution and other terms of the Plan as they
appeared on October 3, 2004 (including, but not limited to, the right to receive
the Grandfathered Benefit in a lump sum immediately upon termination of
service).  Unless the Company explicitly states otherwise with Stecko’s consent,
no provision of the Plan that is amended, modified, added or deleted on or after
October 3, 2004 shall apply to Stecko’s Grandfathered Benefit if such provision
would cause the Grandfathered Benefit to be “materially modified” (as defined in
Section 409A).

For purposes of this Appendix A, Stecko’s “Grandfathered Benefit” equals the
present value of his retirement benefit under the Plan as if Stecko had
terminated service on December 31, 2004.  For subsequent calendar years, the
present value of the Grandfathered Benefit shall increase pursuant to the terms
of the Plan as in effect on October 3, 2004 and as permitted under Section 409A,
but shall not increase for any additional services rendered or Compensation
received after December 31, 2004.

 

9


--------------------------------------------------------------------------------